PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No.  10,839,280
Issue Date: November 17, 2020
Application No. 16/421,614
Filed: May 24, 2019
Attorney Docket No. E7887-00145
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the request for refund filed October 28, 2020.  

The request is DISMISSED.

Applicant filed the above request for refund of $1,050 and states in part that “[a] pplicant . . . requests that a refund of the petition fee . . . Based on the USPTO’s guideline, the USPTO has waived the fee for petitions to revive for patent applicants or patent owners who, because of the COVID-19 outbreak, were unable to timely submit a filing or payment such that the application”.

A review of the Office records for the above-identified application show that an epetition was filed on October 14, 2020, along with the petition fee of ($1,050).  The petition was granted on October 14, 2020.  As such, a fee is required for the petition that was filed on October 14, 2020. 

The issue fee was paid on September 25, 2020.  It is noted that on October 14, 2020 petitioner filed a constructive request for extension under COVID-19 for late submission of the required issue fee for the present application.  However, under the available CARES Act relief for a small/micro entity, the issue fee payment date is extended until September 30, 2020 only if the issue fee payment is submitted with a statement that the delay in payment was due to the COVID-19 outbreak.  The Office does not accept later filed submissions of COVID-19 Relief. 

Applicant is encouraged to note MPEP 607.02 which states:

Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment).


When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d).

37 CFR 1.26(a) also states:

“The Director may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee.” 

In view of the above, the request for refund is dismissed as the petition fee was not paid “by mistake,” applicant submitted a petition for revival of an abandoned application under 37 CFR 1.137(a).  A change of purpose after the payment of a fee does not entitle a party to a refund of such fee.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.  	



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions